Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 26, 2021 has been entered.

Status of the Claims
Claims 1-4, 8, 11-13, 15, and 16 are all the claims pending in the application. 
Claims 1, 11, 15, and 16 are amended.
Claims 5-7, 9-10, 14, and 17 are cancelled.
Claims 1-4, 8, 11-13, 15, and 16 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed Feb. 26, 2021.

	Response to Arguments
Regarding the 112(d) rejection, the rejection is withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, under Step 2A Prong 2, Applicant asserts the rejections should be withdrawn for several reasons.  First, Applicant assert the rejections should be withdrawn because Intellectual Ventures I LLC v. Capital One Bank (USA)); see also Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (stating “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (stating "simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  That is, Examiner respectfully does not find the claimed process reflects an improvement because Examiner finds the claimed process is only automating a process that was previously performed manually, which is not sufficient to show an improvement.
 Second, Applicant asserts the rejections should be withdrawn because estimating a degree of compliance with a crop protocol is inextricably tied to computer technology, pg. 12 of Remarks dated Feb. 26, 2021.  Examiner respectfully does not find this assertion persuasive because the Specification explicitly states monitoring compliance with a crop protocol is usually performed manually, ¶[003] of the Specifications as filed.  Thus, Examiner finds monitoring compliance with a crop protocol is not inextricably tied to computer technology.
Third, Applicant cites ¶¶[0036]-[0037], [0037]-[0039], [0045]-[0046], and Figs. 4-6 of the Specification, pgs. 12-15 of Remarks dated Feb. 26, 2021.  Examiner respectfully does not find these assertions persuasive because Applicant does not explain how or why the cited portions of the Specification demonstrate the eligibility of the claims.  That is, Applicant's arguments on pgs. 12-15 of 
Fourth, Applicant highlights certain limitations from the independent claims as unique technical features/advancements, pg. 16 of Remarks dated Feb. 26, 2021.  Examiner respectfully does not find these assertions persuasive because Applicant does not explain how or why the cited portions of the claims demonstrate the eligibility of the claims.  That is, Applicant's arguments on pg. 16 of the Remarks dated Feb. 26, 2021 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patent eligible invention without specifically pointing out how the language of the claims renders the claims eligible.  
Fifth, Applicant asserts the rejections should be withdrawn because the claims provide a simple and flexible means for identifying crop protocols and monitoring agricultural activities to ensure activities are not missed, pgs. 16-17 of Remarks dated Feb. 26, 2021.  Examiner respectfully does not find this assertion persuasive because it is not clear how the claimed process ensures activities are not missed.  That is, the claims only recite receiving input parameters and determining at least one agricultural activity.  It is not clear how these two limitations ensure activities are not missed.  Further, Examiner notes that Applicant appears to be suggesting the use of computers for these limitations is an improvement over the manual performance of the limitations.  As discussed above, automating a process that was previously performed manually is not sufficient to show an integration into a practical application.
Sixth, Applicant asserts the rejections should be withdrawn because the claims reflect an improvement in the functioning of a computer, pg. 17 of Remarks dated Feb. 26, 2021.  Examiner respectfully does not find this assertion persuasive because it is not clear how the claimed method improves the functioning of a computer.  That is, Examiner respectfully does not find the claimed Intellectual Ventures I LLC v. Capital One Bank (USA)); see also Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (stating “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  
Seventh, Applicant asserts the rejections should be withdrawn because continuously building up a repository of agro-climatic zone based information reflects an improvement in generating an estimate of the future activities, pg. 17 of Remarks dated Feb. 26, 2021.  Examiner respectfully does not find this assertion persuasive because a continuous building up of agro-climatic zone based information is only mere data gathering, see MPEP 2106.05(g).
Under Step 2B, Applicant asserts the rejections should be withdrawn because the claim elements amount to significantly more than the abstract idea, highlighting ¶¶[0027], [0039], [0045]-[0046] of the Specification, pgs. 18-19 of Remarks dated Feb. 26, 2021.  Examiner respectfully does not find these assertions persuasive because Applicant does not explain how or why the cited portions of the Specification demonstrate the eligibility of the claims.  That is, Applicant's arguments on pgs. 18-19 of the Remarks fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patent eligible invention without specifically pointing out how the language of the claims renders the claims eligible.  
Accordingly the 101 rejections are maintained, please see below for the complete rejections of the claims as amended.

Regarding the 103 rejections, Applicant asserts the rejections should be withdrawn for several reasons.  First, Applicant asserts Vollmar does not teach generating an agricultural activity sequence as claimed because Vollmar's teaching of populating timeslots in a crop plan is distinct from generating an agricultural activity sequence, pgs. 20-22 of Remarks dated Feb. 26, 2021.  Examiner respectfully does not find this assertion persuasive because the crop plan is a record of past, present, and future treatments (e.g. seeding or harvesting), ¶[0067] of Vollmar.  Generating an agricultural activity sequence as claimed encompasses populating a crop plan because the crop plan contains a sequence of activities (the times the various treatments were performed).
Second, Applicant asserts the rejections should be withdrawn because Vollmar does not teach updating the recommended crop protocol with the observed crop protocol if the yield is greater as claimed, pgs. 23-24 of Remarks dated Feb. 26, 2021.  Examiner respectfully does not find this assertion persuasive because the previous Office Action did not rely on Vollmar to teach this limitation.  The previous Office Action relied on Anderson to teach this limitation, see ¶57 of Office Action dated Nov. 30, 2020.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain why the combination of Vollmar and Anderson fails to teach this limitation.
Third, Applicant asserts Vollmar does not teach identifying the observed crop protocol as claimed because Vollmar does not teach fusing activity segments or identifying anomalous activity-segments, citing ¶¶[0027], [038]-[00041], Figs. 5 and 6 of the Specification.  Examiner respectfully does not find this assertion persuasive because Vollmar teaches monitoring the user devices' locations, velocities, accelerations, etc., e.g. ¶¶[0035]-[0037], [0052]-[0057].  The measurements are taken at periodically during the treatment, ¶[0054], and are combined into a set of measurements to determine the actual treatment performed, ¶[0058] and Fig. 4, which is used to update the crop plan with actual treatment values, ¶[0069].  Thus Vollmar teaches fusing activity segments (collecting the user devices locations, velocities, accelerations into the set of sensor measurements) to identify the observed crop 
Accordingly, the 103 rejections is maintained.  Please see below for the complete rejection of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8, 11-13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations: 
…determine at least one agricultural activity based on the set of agricultural activity profiles corresponding to each subset of the period of observation; 
generate an agricultural activity sequence for the period of observation based on the at least one agricultural activity determined for each subset of the period of observation, wherein the agricultural activity sequence is generated for the period of observation by generating a sequence of activity-segments, the activity-segments being associated with the identified at least one agricultural activity, the subset of the period of observation associated thereof and the location data associated thereof; 
identify an observed crop protocol based on the agricultural activity sequence generated for the period of observation, wherein the observed crop protocol is identified by: fusing two or more activity-segments to form an activity-segment sequence based on likeness of the associated at least one agricultural activity, the subset of the period of observation associated thereof, the location data associated thereof and position of the at least one agricultural activity in the agricultural activity sequence; 

estimate a degree of compliance of the observed crop protocol with reference to a recommended crop protocol available in a repository of agro-climatic zone based information, wherein the repository of agro-climatic zone based information includes a glossary of crops and associated crop protocols for all agro-climatic zones of a country; 
generate an estimated forecast of the at least one agricultural activity based on the estimated degree of compliance…
These limitations recite an abstract idea because these limitations encompass following rules or instructions, see MPEP 2106.04(a)(2).II (discussing In re Marco Guldenaar Holding B.V).  That is, documenting compliance with crop protocols is a requirement in many situations, see ¶[003] of the Specification as filed.  For example, many activities are required to be documented for crops that are intended to be sold as organic, see 7 CFR § 205.103; see also "Instruction Recordkeeping" USDA Organic, dated July 22, 2011 (discussing requirements of § 205.103); and "Documentation Forms for Organic Crop Producers" USDA Organic, dated March 2011 (showing examples of how crop protocols are documented).  These limitations encompass following rules or instructions because the limitation essentially recite the process of complying with recordkeeping requirements.  
The steps of "determine at least one agricultural activity" and "generate an agricultural activity sequence" encompass noting what activities were performed and when the activities were performed because a listing of dated activities is within the scope of the "agricultural activity sequence" claim element.  Similarly the steps of "identify an observed crop protocol" by fusing activity-segments and "identifying anomalous agricultural activity" encompasses recording when and where the various activities were performed, and whether or not the activities were the planned activities.  The steps of 1.
Additionally and alternatively, Examiner notes claims 1, 11, and 16 could also be treated as reciting a mental process for similar reasons because the Specification explicitly states this sort of record keeping is usually done manually, see ¶[003] of the Specification as filed, see also MPEP 2106.04(a)(2).III (discussing claims that can be performed with the aid of pen and paper).

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements do not integrate the abstract idea into a practical application.  Claim 1 recites the additional elements - receiving, by a data acquisition module, a plurality of input parameters associated with a farm, the input parameters being crop data, location data and a set of agricultural activity profiles associated with one or more farm personnel for a period of observation; an activity profiler module; an activity sequencing module; an analyzer module; and updating, by the analyzer module, in the repository of agro-climatic zone based information, the observed crop protocol as the recommended crop protocol for the crop under consideration if crop yield associated with the observed crop protocol is greater than crop yield associated with the recommended crop protocol.  The additional 2, when considered individually, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as generic software) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional elements of the "receiving" and "updating" steps, when considered individually, do not integrate the abstract idea into a practical application because the steps are only mere data gathering, see MPEP 2106.05(g).  Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because the combination amounts to no more than insignificant, extra solation activity performed on generic computer components.  Claim 1 is directed to an abstract idea.
Claims 11 and 16 recite similar additional elements as claim 1 and further recite one or more processors; and one or more internal data storage devices operatively coupled to the one or more processors for storing instructions configured for execution by the one or more processors; and a non-transitory computer readable medium having a computer readable program embodied therein, respectively.  These additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, claims 11 and 16 are directed to an abstract idea for similar reasons as a claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not recite significantly more than the abstract idea.  The additional elements of the "receiving" and "updating" steps do not amount to significantly more than the abstract idea because the steps are only mere-data gathering (i.e. gathering data on farming activities performed and resulting harvests).  Further, as discussed above the additional elements amount to no more than insignificant extra-solution activity, performed on generic computer components.  Insignificant extra-solution activity and generic computer components cannot provide an inventive concept.  Claims 1, 11, and 16 are not patent eligible.
Dependent Claims
The additional elements of claims 2 and 12 do not integrate the abstract idea into a practical application because the additional elements specifying the sources of the data are only selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g).
The additional elements of claims 3 and 13 do not integrate the abstract idea into a practical application because the use of supervised-learning classifiers is merely an incidental or token addition to the claim that did not alter or affect how the claim as a whole is performed, see MPEP 2106.05(h) (discussing Parker v. Flook).
Claim 4 is directed to the same abstract idea as the independent claims because recording an activity with a maximum frequency, as claimed, is still a part of recordkeeping for agricultural activities.
Claims 8 and 15 is directed to the same abstract idea as the independent claims because comparing observed activities with a recommended protocol, as claimed, is a part of recordkeeping (i.e. noting if the observed behavior complies with regulatory requirements).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmar et al., US Pub. No. 2016/0125331, herein referred to as "Vollmar" further in view of Anderson, US Pub. No. 2017/0082442, herein referred to as "Anderson".
Regarding claim 1, Vollmar teaches:
receiving, by a data acquisition module, a plurality of input parameters associated with a farm, the input parameters being crop data (obtains auxiliary information, ¶¶[0026], [0056], including time relative to the growing season and other crop information, ¶¶[0028], [0059]3), 
location data (monitors location of user device, e.g. ¶¶[0034]-[0036])
and a set of agricultural activity profiles associated with one or more farm personnel for a period of observation (202) (monitors locations of user devices, e.g. ¶¶[0034]-[0036] and each user device is 
determining, by an activity profiler module, at least one agricultural activity based on the set of agricultural activity profiles corresponding to each subset of the period of observation (204) (identifies treatments being performed (e.g. seeding, harvesting), ¶¶[0030]-[0031]; see also ¶[0037] discussing determining user performing agricultural activity using time stamping); 
generating, by an activity sequencing module, an agricultural activity sequence for the period of observation based on the at least one agricultural activity determined for each subset of the period of observation (206) (generates a record of treatments by automatically populating treatment timeslots in a crop plan, ¶¶[0065], [0068]; see also ¶[0067] noting crop plan is a record of past, present and future treatments), 
wherein generating the agricultural activity sequence for the period of observation comprises generating a sequence of activity-segments (records a set of sensor measurements like location, velocity and acceleration, ¶¶[0052]-[0053], to determine the treatment being performed, ¶[0058])
the activity-segments being associated with the identified at least one agricultural activity (the sensor measurements are used to determine the treatment, ¶[0058]), 
the subset of the period of observation associated thereof (sensor measurements are taken periodically and are associated with various timestamps, ¶[0054]; see also ¶¶[0037]-[0038] discussing timestamping user locations)
and the location data associated thereof (sensor measurements are associated with location information, ¶[0052]; see also ¶¶[0037]-[0038] discussing timestamping user locations); 
identifying, by an analyzer module, an observed crop protocol based on the agricultural activity sequence generated for the period of observation (208) (the sensor measurements are used to determine the treatment, ¶[0058], and update treatment record with actual treatment values, 
wherein identifying the observed crop protocol comprises: fusing two or more activity-segments to form an activity-segment sequence based on likeness of the associated at least one agricultural activity (sensor measurements are taken at various times during the treatment, ¶[0054], and are combined to into sets of measurements to determine the likely actual treatment, ¶[0058] and Fig. 4, which is used to update crop plan, ¶[0069]), 
the subset of the period of observation associated thereof, the location data associated thereof (based on time-stamped user locations, ¶¶[0034]-[0037], [0052], [0054])
and position of the at least one agricultural activity in the agricultural activity sequence (updates planned treatments with actual treatment values, ¶[0069]); 
and identifying anomalous agricultural activity in the activity-segment sequence based on length of the activity-segment, position of the activity-segment (adjusts crop plan based on actual times of treatments, ¶[0069]), 
and the agro-climatic zone based information (uses weather data to determine the crop plan, ¶[0063]); 
estimating, by the analyzer module, a degree of compliance of the observed crop protocol with reference to a recommended crop protocol available in a repository of agro-climatic zone based information (210) (compares observed values with actual values to perform verification of the values in the crop plan, ¶[0081]; see also ¶[0069] noting the planned treatment is a recommended treatment), 
wherein the repository of agro-climatic zone based information includes a glossary of crops and associated crop protocols for all agro-climatic zones of a country (auxiliary information includes crop plan and region-specific treatments, ¶[0028].  Additionally, please note, the claim element "all agro-4); 
generating, by the analyzer module, an estimated forecast of the at least one agricultural activity based on the estimated degree of compliance (212) (method provides various forecasts like yield forecast, ¶[0023]; see also Fig. 1 showing the process is iterative); 
and updating, by the analyzer module, in the repository of agro-climatic zone based information, the observed crop protocol (uses record to update crop plans and generate recommendations, ¶[0024]; see also ¶[0081] noting records are used for subsequent treatment recommendations).
However, Vollmar does not teach but Anderson does teach:
updating, by the analyzer module, in the repository of agro-climatic zone based information, the observed crop protocol as the recommended crop protocol as the recommended crop protocol for the crop under consideration if crop yield associated with the observed crop protocol is greater than crop yield associated with the recommended crop protocol (214) (updates harvest plan if yield is significantly greater than predicted yield, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the activity determination and recording of Vollmar with the updating harvest plans of Anderson because Vollmar explicitly suggests using the system to generate recommendations for future treatments, ¶¶[0024], [0081]; see 
Regarding claim 2, the combination of Vollmar and Anderson teaches all the limitations of claim 1 and Vollmar further teaches:
wherein one or more of the plurality of input parameters are obtained from sensors deployed as at least one of (a) wearable devices and (b) farm or farm equipment mounted devices (user devices are wearable devices and devices connected to agricultural equipment, ¶[0043] and Fig. 7).  
Regarding claim 3, the combination of Vollmar and Anderson teaches all the limitations of claim 1 and Vollmar further teaches:
wherein the step of determining at least one agricultural activity comprises use of supervised-learning based classifiers configured to learn and identify an agricultural activity associated with an agricultural activity profile (treatment determination uses supervised and unsupervised machine learning like cluster analysis, ¶¶[0027], [0029]).
Regarding claim 4, the combination of Vollmar and Anderson teaches all the limitations of claim 1 and Vollmar further teaches:
wherein the at least one agricultural activity corresponds to the agricultural activity having a maximum frequency of occurrence identified for the subset of the period or a frequency of occurrence greater than a pre- defined threshold frequency for the subset of the period of observation based on the repository of agro-climatic zone based information (treatment identification is based on time of year relative to the growing season (e.g. the treatment time is late for corn growing season), ¶¶[0028], [0059]).  
Regarding claim 11, Vollmar teaches:

a data acquisition module (108 a) configured to receive a plurality of input parameters associated with a farm, the input parameters being crop data (obtains auxiliary information, ¶¶[0026], [0056], including time relative to the growing season and other crop information, ¶¶[0028], [0059]5), 
location data (monitors location of user device, e.g. ¶¶[0034]-[0036]) 
and a set of agricultural activity profiles associated with one or more farm personnel for a period of observation (monitors locations of user devices, e.g. ¶¶[0034]-[0036] and each user device is associated with a different employee, ¶[0022], so Vollmar teaches receiving activity profiles of employees);  
an activity profiler module (108 b) configured to determine at least one agricultural activity based on the set of agricultural activity profiles corresponding to each subset of the period of observation (identifies treatments being performed (e.g. seeding, harvesting), ¶¶[0030]-[0031]; see also ¶[0037] discussing determining user performing agricultural activity using time stamping), 
the at least one agricultural activity corresponding to the agricultural activity having a maximum frequency of occurrence identified for the subset of the period or a frequency of occurrence greater than a pre-defined threshold frequency for the subset of the period of observation based on a repository of agro-climatic zone based information (108 e) (treatment identification is based on time of year relative to the growing season (e.g. the treatment time is late for corn growing season), ¶¶[0028], [0059]); 

wherein the activity sequencing module (108 c) is further configured to generate the agricultural activity sequence for the period of observation by generating a sequence of activity-segments (records a set of sensor measurements like location, velocity and acceleration, ¶¶[0052]-[0053], to determine the treatment being performed, ¶[0058]), 
the activity-segments being associated with the identified at least one agricultural activity (the sensor measurements are used to determine the treatment, ¶[0058]), 
the subset of the period of observation associated thereof (sensor measurements are taken periodically and are associated with various timestamps, ¶[0054]; see also ¶¶[0037]-[0038] discussing timestamping user locations)
and the location data associated thereof (sensor measurements are associated with location information, ¶[0052]; see also ¶¶[0037]-[0038] discussing timestamping user locations); 
and an analyzer module (108 d) configured to: identify an observed crop protocol based on the agricultural activity sequence generated for the period of observation (the sensor measurements are used to determine the treatment, ¶[0058], and update treatment record with actual treatment values, ¶[0069]; see also Fig. 1 summarizing and ¶¶[0021], [0065] discussing automatically populating and updating a crop plan), 
wherein the observed crop protocol is identified by: fusing two or more activity-segments to form an activity-segment sequence based on likeness of the associated at least one agricultural activity (sensor measurements are taken at various times during the treatment, ¶[0054], and are combined to into 
the subset of the period of observation associated thereof, the location data associated thereof (based on time-stamped user locations, ¶¶[0034]-[0037], [0052], [0054]) 
and position of the at least one agricultural activity in the agricultural activity sequence (updates planned treatments with actual treatment values, ¶[0069]); 
and identifying anomalous agricultural activity in the activity-segment sequence based on length of the activity-segment, position of the activity- segment (adjusts crop plan based on actual times of treatments, ¶[0069]); 
and the agro-climatic zone based information (uses weather data to determine the crop plan, ¶[0063]); 
estimate a degree of compliance of the observed crop protocol with reference to a recommended crop protocol available in a repository of agro-climatic zone based information (compares observed values with actual values to perform verification of the values in the crop plan, ¶[0081]; see also ¶[0069] noting the planned treatment is a recommended treatment), 
wherein the repository of agro-climatic zone based information includes a glossary of crops and associated crop protocols for all agro- climatic zones of a country (auxiliary information includes crop plan and region-specific treatments, ¶[0028].  Additionally, please note, the claim element "all agro-climatic zones of a country" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds that the limitations specifying the particular data is for an entire country does not further limit the scope of the claim because the legal 6); 
generate an estimated forecast of the at least one agricultural activity based on the estimated degree of compliance (method provides various forecasts like yield forecast, ¶[0023]; see also Fig. 1 showing the process is iterative); 
and update the observed crop protocol in the repository of agro-climatic zone based information (uses record to update crop plans and generate recommendations, ¶[0024]; see also ¶[0081] noting records are used for subsequent treatment recommendations).
However, Vollmar does not teach but Anderson does teach:
and update the observed crop protocol as the recommended crop protocol for the crop under consideration if crop yield associated with the observed crop protocol is greater than crop yield associated with the recommended crop protocol, in the repository of agro-climatic zone based information (updates harvest plan if yield is significantly greater than predicted yield, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the activity determination and recording of Vollmar with the updating harvest plans of Anderson because Vollmar explicitly suggests using the system to generate recommendations for future treatments, ¶¶[0024], [0081]; see also MPEP 2143.I.G.  That is, Vollmar teaches recording the actual crop plan and using it for future recommendations.  One of ordinary skill would have recognized a previous crop plan should be replaced with a current one if the current plan produced significantly greater yields, as taught by Anderson.

Regarding claim 12, the combination of Vollmar and Anderson teaches all the limitations of claim 11 and Vollmar further teaches:
wherein one or more of the plurality of input parameters are obtained from sensors deployed as at least one of (a) wearable devices and (b) farm or farm equipment mounted devices (user devices are wearable devices and devices connected to agricultural equipment, ¶[0043] and Fig. 7).  
Regarding claim 13, the combination of Vollmar and Anderson teaches all the limitations of claim 11 and Vollmar further teaches:
wherein the activity profiler module (108b) is further configured to determine the at least one agricultural activity by using supervised-learning based classifiers configured to learn and identify an agricultural activity associated with an agricultural activity profile (treatment determination uses supervised and unsupervised machine learning like cluster analysis, ¶¶[0027], [0029]).
Regarding claim 16, Vollmar teaches:
A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to (processor and memory, ¶¶[0039], [0084]): 
receive a plurality of input parameters associated with a farm, the input parameters being crop data (obtains auxiliary information, ¶¶[0026], [0056], including time relative to the growing season and other crop information, ¶¶[0028], [0059]), 
location data (monitors location of user device, e.g. ¶¶[0034]-[0036])
and a set of agricultural activity profiles associated with one or more farm personnel for a period of observation (monitors locations of user devices, e.g. ¶¶[0034]-[0036] and each user device is ; 
determine at least one agricultural activity based on the set of agricultural activity profiles corresponding to each subset of the period of observation  (identifies treatments being performed (e.g. seeding, harvesting), ¶¶[0030]-[0031]; see also ¶[0037] discussing determining user performing agricultural activity using time stamping); 
generate an agricultural activity sequence for the period of observation based on the at least one agricultural activity determined for each subset of the period of observation (generates a record of treatments by automatically populating treatment timeslots in a crop plan, ¶¶[0065], [0068]; see also ¶[0067] noting crop plan is a record of past, present and future treatments), 
wherein the agricultural activity sequence is generated for the period of observation by generating a sequence of activity-segments (records a set of sensor measurements like location, velocity and acceleration, ¶¶[0052]-[0053], to determine the treatment being performed, ¶[0058]), 
the activity-segments being associated with the identified at least one agricultural activity (the sensor measurements are used to determine the treatment, ¶[0058]), 
the subset of the period of observation associated thereof (sensor measurements are taken periodically and are associated with various timestamps, ¶[0054]; see also ¶¶[0037]-[0038] discussing timestamping user locations)
and the location data associated thereof (sensor measurements are associated with location information, ¶[0052]; see also ¶¶[0037]-[0038] discussing timestamping user locations); 
identify an observed crop protocol based on the agricultural activity sequence generated for the period of observation (the sensor measurements are used to determine the treatment, ¶[0058], and update treatment record with actual treatment values, ¶[0069]; see also Fig. 1 summarizing and ¶¶[0021], [0065] discussing automatically populating and updating a crop plan), 
(sensor measurements are taken at various times during the treatment, ¶[0054], and are combined to into sets of measurements to determine the likely actual treatment, ¶[0058] and Fig. 4, which is used to update crop plan, ¶[0069]), 
the subset of the period of observation associated thereof, the location data associated thereof (based on time-stamped user locations, ¶¶[0034]-[0037], [0052], [0054])
and position of the at least one agricultural activity in the agricultural activity sequence (updates planned treatments with actual treatment values, ¶[0069]); 
and identifying anomalous agricultural activity in the activity-segment sequence based on length of the activity-segment, position of the activity-segment (adjusts crop plan based on actual times of treatments, ¶[0069]), 
and the agro-climatic zone based information (uses weather data to determine the crop plan, ¶[0063]); 
estimate a degree of compliance of the observed crop protocol with reference to a recommended crop protocol available in a repository of agro-climatic zone based information (compares observed values with actual values to perform verification of the values in the crop plan, ¶[0081]; see also ¶[0069] noting the planned treatment is a recommended treatment), 
wherein the repository of agro-climatic zone based information includes a glossary of crops and associated crop protocols for all agro-climatic zones of a country (auxiliary information includes crop plan and region-specific treatments, ¶[0028].  Additionally, please note, the claim element "all agro-climatic zones of a country" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds that the limitations specifying the particular data is for an entire country does not further limit the scope of the claim because the legal 7); 
generate an estimated forecast of the at least one agricultural activity based on the estimated degree of compliance (method provides various forecasts like yield forecast, ¶[0023]; see also Fig. 1 showing the process is iterative); 
and update the observed crop protocol in the repository of agro-climatic zone based information (uses record to update crop plans and generate recommendations, ¶[0024]; see also ¶[0081] noting records are used for subsequent treatment recommendations).
However, Vollmar does not teach but Anderson does teach:
and update the observed crop protocol as the recommended crop protocol for the crop under consideration if crop yield associated with the observed crop protocol is greater than crop yield associated with the recommended crop protocol, in the repository of agro-climatic zone based information (updates harvest plan if yield is significantly greater than predicted yield, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the activity determination and recording of Vollmar with the updating harvest plans of Anderson because Vollmar explicitly suggests using the system to generate recommendations for future treatments, ¶¶[0024], [0081]; see also MPEP 2143.I.G.  That is, Vollmar teaches recording the actual crop plan and using it for future recommendations.  One of ordinary skill would have recognized a previous crop plan should be replaced with a current one if the current plan produced significantly greater yields, as taught by Anderson.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vollmar and Anderson, further in view of Albrecht et al., US Pub. No. 2018/0189954, herein referred to as "Albrecht".
Regarding claim 8, the combination of Vollmar and Anderson teaches all the limitations of claim 1 and Vollmar further teaches:
wherein the step of estimating a degree of compliance comprises: comparing the at least one agricultural activity associated with an activity-segment length in the period of observation with the corresponding at least one agricultural activity in the recommended crop protocol (compares treatment plan with actual times and amounts, ¶[0069]); 
and concluding on dynamic changes in crop protocol associated with a crop under consideration based on differences between the observed crop protocol and the recommended crop protocol (uses record to update crop plans and generate recommendations, ¶[0024]).  
However, the combination of Vollmar and Anderson does not explicitly teach but Albrecht does teach:
assigning a deviation score based on the comparison (determines a deviation in NDVI values compared to nearby farms, ¶[0060]; see also ¶[0017] defining NDVI); 
Further, it would have been obvious at the time of filing to combine the activity determination of Vollmar and Anderson with the NDVI difference determinations of Albrecht because applying known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious, see MPEP 2143.I.D.  That is, Vollmar teaches making recommendations based on yield forecasts, ¶[0023].  One of ordinary skill would have recognized the recommendations could be improved by comparing the farm yields with nearby farms, as taught Albrecht.  For example, if the actual crop plan was closely adhering to the initial crop plan, but was not producing yields similar to 

Regarding claim 15, the combination of Vollmar and Anderson teaches all the limitations of claim 11 and Vollmar further teaches:
estimating the degree of compliance of the observed crop protocol by: comparing the at least one agricultural activity associated with an activity-segment length in the period of observation with the corresponding at least one agricultural activity in the recommended crop protocol (compares treatment plan with actual times and amounts, ¶[0069]); 
and concluding on dynamic changes in crop protocol associated with a crop under consideration based on differences between the observed crop protocol and the recommended crop protocol (uses record to update crop plans and generate recommendations, ¶[0024]).  
However, the combination of Vollmar and Anderson does not explicitly teach but Albrecht does teach:
assigning a deviation score based on the comparison (determines a deviation in NDVI values compared to nearby farms, ¶[0060]; see also ¶[0017] defining NDVI); 
Further, it would have been obvious at the time of filing to combine the activity determination of Vollmar and Anderson with the NDVI difference determinations of Albrecht because applying known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious, see MPEP 2143.I.D.  That is, Vollmar teaches making recommendations based on yield forecasts, ¶[0023].  One of ordinary skill would have recognized the recommendations could be improved by comparing the farm yields with nearby farms, as taught Albrecht.  For example, if the actual crop plan was closely adhering to the initial crop plan, but was not producing yields similar to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choate et al. US Pub. No. 2006/0106539 teaches a similar method of monitoring agricultural activities.
Flemming et al., US Pub. No. 2018/0189745 teaches a similar method of monitoring farm activity.
Rosztoczy et al., US Pub. No. 2018/0101612 teaches a similar method of determining farm operations.
Sanjay et al., CA 2909846 teaches a similar method of determining compliance with crop protocols.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note claim 11 recites limitations similar to claims 1 and 16 and further recites limitations similar to claim 4.  As discussed below, the limitations of claim 4 also recite an abstract idea.  Examiner analyzes claim 11 concurrently with claims 1 and 16 for the sake of brevity and clarity.
        2 Please note, Examiner is not interpreting the various "module" claim elements under 112(f) because the preamble of claim 1 recites the method is "processor implemented" and as such Examiner finds claim 1 recites sufficient structure to perform the claimed functions.
        3 Please note, Examiner is not interpreting the various "module" claim elements under 112(f) because the preamble of claim 1 recites the method is "processor implemented" and as such Examiner finds claim 1 recites sufficient structure to perform the claimed functions.
        4 Alternatively, Examiner finds the limitation "all agro-climatic zones of a country" would have been obvious at the time of filing in light of the teachings of Vollmar because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Vollmar teaches using auxiliary information including crop plan and region-specific treatments, ¶[0028].  Examiner finds that that obtaining information from a broader source (i.e. duplicating the dataset such that it covers all agro-climatic zones of a country) would not produce new and unexpected results.
        5 Please note, Examiner is not interpreting the various "module" claim elements under 112(f) because claim 11 recites the modules are instructions being executed by the processor and as such Examiner finds claim 11 recites sufficient structure to perform the claimed functions.
        6 Alternatively, Examiner finds the limitation "all agro-climatic zones of a country" would have been obvious at the time of filing in light of the teachings of Vollmar because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Vollmar teaches using auxiliary information including crop plan and region-specific treatments, ¶[0028].  Examiner finds that that obtaining information from a broader source (i.e. duplicating the dataset such that it covers all agro-climatic zones of a country) would not produce new and unexpected results.
        7 Alternatively, Examiner finds the limitation "all agro-climatic zones of a country" would have been obvious at the time of filing in light of the teachings of Vollmar because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Vollmar teaches using auxiliary information including crop plan and region-specific treatments, ¶[0028].  Examiner finds that that obtaining information from a broader source (i.e. duplicating the dataset such that it covers all agro-climatic zones of a country) would not produce new and unexpected results.